Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION g ) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 333-137618 Covalence Specialty Materials Corp. (Exact name of registrant as specified in its charter) 1 Crossroads Drive, Bldg. A, Third Floor, Bedminster, NJ 07921 (908) 547-6061 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) 10 1/4% Senior Subordinated Notes due 2016 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(l)(i) [X] Rule 12h-3(b)(l)(i) [X] Rule 12g-4(a)(l)(ii) [ ] Rule 12h-3(b)(1)(ii) [ ] Rule 12g-4(a)(2)(i) [ ] Rule 12h-3(b)(2)(i) [ ] Rule 12g-4(a)(2)(ii) [ ] Rule 12h-3(b)(2)(ii) [ ] Rule 15d-6 [ ] Approximate number of holders of record as of the certification or notice date: Less than three hundred (300). Pursuant to the requirements of the Securities Exchange Act of 1934, Covalence Specialty Materials Corp. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: May 15, 2007 COVALENCE SPECIALTY MATERIALS CORP. By: Berry Plastics Holding Corporation, its successor by merger By: /s/Jeffrey Thompson Name: Jeffrey Thompson Title: Vice President and General Counsel
